DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 were previously pending and subject to a non-final office action mailed 11/12/2021. Claims 1-2 and 9-10 were amended; claims 3-8 and 11-16 were cancelled, and no claim was added in a reply filed 01/12/2022. Therefore claims 1-2 and 9-10 are currently pending and subject to the final office action below. 
Response to Arguments
Applicant's arguments filed 01/12/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the amended limitations are patent eligible because the abstract idea is integrated into a practical application (remarks p. 8).
Examiner respectfully disagrees. The amended limitation recites an abstract idea of organizing human activity because the claim allows for commercial interactions including advertising and marketing activities. The abstract idea is not integrated into a practical application because the additional elements (speech recognition engine, computing device, customer database, a first machine learning algorithm, second machine learning algorithm, restaurant server, restaurant database, convert the audio portion…; process the text…; process the video…) are recited at a high level of generality which amounts to simple instructions of applying the abstract idea on a computer. As such, the additional elements, alone or in 
Accordingly, the claims are not patent eligible. 
Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “cross-verify the first sentiment with the second sentiment to determine an intent of the customer”. This limitation is new matter because it lacks support in the specification. Paragraph 40 is the only paragraph which discloses “speech recognition” and states that “The machine learning module comprises a data processing engine and a machine 
learning (ML) engine. The data processing pipeline preprocesses data before the data is ingested into different machine learning algorithms within the machine learning engine. For example, sound data from the party member's devices (via the mobile device microphone) may or may not need to be transcribed before being sent to a natural language processing algorithm for tasks such as automatic summarization, topic segmentation, relationship extraction, information retrieval, and speech recognition.”
While the paragraph discloses “speech recognition”, it does not disclose it being configured to convert audio data containing speech to text”. Therefore, the limitation is new matter. 
Claim 1 recites “cross-verify the first sentiment with the second sentiment to determine an intent of the customer”. This limitation is new matter because it lacks support in the specification. Paragraph 145 is closest supporting paragraph which discloses “An optional comparison layer 2040 may be used to cross-verify 2042 results from the machine learning algorithms of layer 1 2020 and layer 2 2030 by using existing databases 2041 containing voice inflection data, facial recognition patterns, and other existing data sources containing typical human behaviors.”
 While the paragraph discloses cross-verifying a language processing layer with a facial recognition layer”, it does not disclose that the cross verification is for “determining the intention of the customer”. Therefore, the limitation is new matter. Same rejection is taken for claim 9. 
Claims 2 and 10 are also rejected under 112a for failing to cure the deficiency above. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the system further comprises”. There is a lack of antecedent basis for the bolded limitation. For examination purposes, claim 10 will be interpreted to be the equivalent of claim 2 and drafted in a method claim format excluding the bolded limitation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “ cross-verifying the first sentiment with the second sentiment to determine an intent of the customer;  comparing the determined intent, the customer preference from the customer profile, and the food options from the retrieved restaurant data to determine a likely food choice of the 
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for the commercial interactions (including advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites receiving, at a computing device comprising a memory, a processor, and a non-volatile data storage device, a social media post from a social media account of a customer, the social media post comprising video, the video comprising audio and one or more facial images of the customer; retrieving a customer profile of the customer from a customer database stored on the non-volatile data storage device, the customer database comprising customer profiles, each comprising a customer preference and customer contact information;  retrieving restaurant data from a restaurant database stored on the non-volatile data storage device, the restaurant database comprising restaurant data for a plurality of restaurants, the restaurant data for each of the plurality of restaurants comprising a food option. The receiving steps are recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
The computing device comprising a memory, a processor, and a non-volatile data storage device and a customer database stored on the non-volatile data storage device 
Furthermore, “converting the audio portion of the social media post to text using a speech recognition engine operating on the computing device; processing the text through a first machine learning algorithm operating on the computing device to determine a first sentiment; processing the video of the social media post through a second machine learning algorithm operating on the computing device to determine a second sentiment” are also recited at a high level of generality which amount to apply it instructions that are well understood, routine and conventional functions.
Each of the additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (i.e. improving the functioning of a computer or technical field). The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2021/0216920) (paragraph 39-45, 53 and 75-79, the machine learning algorithms are disclosed in a fashion that a person of ordinary skill in the art is expected to know how they function (i.e. black box)) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer 
Dependents claims 2/10 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/9 without successfully integrating the exception into a practical application (mobile device and mobile application are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi (US 2011/0035284), hereinafter, “Mosh”, in view of Adel (US 2018/0247189), Bhattacharyya (US 20210065091) hereinafter “Bha” in further view of Mohiuddin (US 2020/0104900), hereinafter “Mo”.
As per claim 1, Mosh discloses a system for advanced advertising, comprising: 
a computing device comprising a memory, a processor, and a non-volatile data storage device (fig. 5).
a customer database stored on the non-volatile data storage device, the customer database comprising customer profiles, each comprising a customer preference and customer contact information (paragraph 53, the user profiles stored in the database contain customer preferences and customer contact information); 
a restaurant database stored on the non-volatile data storage device, the restaurant database comprising restaurant data for a plurality of restaurants, the restaurant data for each of the plurality of restaurants comprising a food option (paragraph 57-59, 88 and fig. 5, the ad server stores advertisements from coffee shops (restaurants) which contain coupons for a food option); 
a restaurant server comprising a first plurality of programming instructions stored in the memory which, when operating on the processor, causes the computing device to (paragraph 57-59, 88, fig. 5) :
 receive a social media post from a social media account of a customer, the social media post comprising text (paragraph 51-52, 88-89);
 retrieve a customer profile of the customer from the customer database (paragraph 42, 87, customer profile is retrieved);  
retrieve restaurant data for one or more restaurants of the plurality of restaurants from the restaurant database (paragraph 42, 87, restaurant offers are retrieved); 
compare the determined intent, the customer preference from the customer profile, and the food options from the retrieved restaurant data to determine a likely food choice of the customer (paragraph 89, the context of the post along with the location information from the user profile and restaurant data is used to determine select an advertisement);  
generate an advertisement for the customer offering one of the food options based on the likely food choice (paragraph 89, an personalized advertisement is generated for the user); and 
send the advertisement to the customer using the customer contact information (paragraph 89, the advertisement is presented to the customer’s social network account).
However, Mosh does not disclose but Adel discloses receive a social media post from a social media account of a customer, the social media post comprising video, the video comprising audio and one or more facial images of the customer (paragraph 27, 35, a video of 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Adel in the teaching of Mosh, in order to identify, by a neural network, a stage of a decision model associated with each of the one or more digital posts (Adel, abstract).
However, Mosh in view of Adel does not disclose but Bha discloses 
a speech recognition engine operating on the computing device and configured to convert audio data containing speech to text (paragraph 396); 
a first machine learning algorithm operating on the computing device trained to determine a sentiment from text (paragraph 396); 
a second machine learning algorithm operating on the computing device trained to determine a sentiment from facial images (paragraph 391, 395); and 
convert the audio portion of the social media post to text using the speech recognition engine (paragraph 396); 
process the text through the first machine learning algorithm to determine a first sentiment (paragraph 396); 2
process the video of the social media post through the second machine learning algorithm to determine a second sentiment (paragraph 397); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to convert the audio portion of a video to text using speech recognition engine, process the text through a first machine learning algorithm to determine a first sentiment and process the video 
However, Mosh in view of Adel and Bha does not disclose but Mo discloses cross-verify the first sentiment with the second sentiment to determine an intent of the customer (paragraph 5-6, 18, 21, 25 and 52, sentiments from multiple algorithms are used to determine a combined sentiment score that is used to recommend a product);  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Mo in the teaching of Mosh in view of Adel and Bha, in order to calculate an emotion-score by aggregating the intent-score for each of the one or more multi-modal user inputs based on a weighted average of the intent-score for each of the one or more multi-modal user inputs (please see Mo abstract).
As per claim 9, Mosh discloses A method for advanced advertising, comprising the steps of: receiving, at a computing device comprising a memory, a processor, and a non-volatile data storage device, a social media post from a social media account of a customer, the social media post comprising text (paragraph 51-52, 88-89);
retrieving a customer profile of the customer from a customer database stored on the non- volatile data storage device, the customer database comprising customer profiles, each comprising a customer preference and customer contact information (paragraph 42, 87, customer profile is retrieved); 
retrieving restaurant data from a restaurant database stored on the non-volatile data storage device, the restaurant database comprising restaurant data for a plurality of restaurants, the restaurant data for each of the plurality of restaurants comprising a food option (paragraph 57-59, 88 and fig. 5, the ad server stores advertisements from coffee shops (restaurants) which contain coupons for a food option);
comparing the determined intent, the customer preference from the customer profile, and the food options from the retrieved restaurant data to determine a likely food choice of the customer (paragraph 89, the context of the post along with the location information from the user profile and restaurant data is used to determine select an advertisement);  
generating an advertisement for the customer offering one of the food options based on the likely food choice (paragraph 89, an personalized advertisement is generated for the user); and 
sending the advertisement to the customer using the customer contact information (paragraph 89, the advertisement is presented to the customer’s social network account).
However, Mosh does not disclose but Adel discloses receiving, at a computing device comprising a memory, a processor, and a non-volatile data storage device, a social media post from a social media account of a customer, the social media post comprising video, the video comprising audio and one or more facial images of the customer (paragraph 27, 35, a video of the user is received from the social media account of the customer. Facial recognition may be used on the video in order to determine an emotion). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Adel in the teaching of Mosh, in order 
However, Mosh in view of Adel does not disclose but Bha discloses 
converting the audio portion of the social media post to text using a speech recognition engine operating on the computing device (paragraph 396); 
processing the text through a first machine learning algorithm operating on the computing device to determine a first sentiment (paragraph 396); 2
processing the video of the social media post through a second machine learning algorithm operating on the computing device to determine a second sentiment (paragraph 397); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to convert the audio portion of a video to text using speech recognition engine, process the text through a first machine learning algorithm to determine a first sentiment and process the video through the second machine learning algorithm to determine a second sentiment as in Bha in the system executing the method of Mosh in view of Adel. As in Bha, it is within the capabilities of one of ordinary skill in the art to use machine learning algorithms to analyze a video from a video to Mosh in view of Adel’s invention with the predictable result of determining multiple sentiments as needed in Mosh in view of Adel.
However, Mosh in view of Adel and Bha does not disclose but Mo discloses cross-verifying the first sentiment with the second sentiment to determine an intent of the customer (paragraph 5-6, 18, 21, 25 and 52, sentiments from multiple algorithms are used to determine a combined sentiment score that is used to recommend a product);  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Mo in the teaching of Mosh in view of Adel and Bha, in order to calculate an emotion-score by aggregating the intent-score for each of the one or more multi-modal user inputs based on a weighted average of the intent-score for each of the one or more multi-modal user inputs (please see Mo abstract).
As per claim 2/10, Mosh discloses wherein: the system further comprises an application running on a mobile computing device of the customer; the system receives sensor data comprising a customer location from the application (paragraph 27, 35); 3the restaurant data further comprises a restaurant location of each of the plurality of restaurants (paragraph 57, address information of the merchants); and the comparison further incorporates the customer location and restaurant locations in generating the advertisement (paragraph 88-89, the user location and restaurant location are used in order to select the advertisement for the closest coffee shop to the user).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/       Primary Examiner, Art Unit 3628